NO. 12-20-00123-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JOE MARLIN GILMER,                              §      APPEAL FROM THE
APPELLANT

V.                                              §      COUNTY COURT AT LAW

THE STATE OF TEXAS,
APPELLEE                                        §      VAN ZANDT COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Joe Marlin Gilmer appeals the trial court’s order denying his motion to rescind an order
to withdraw funds from his inmate account. Gilmer raises ten issues on appeal. We vacate and
remand.


                                         BACKGROUND
       Gilmer is an inmate, who is serving a thirty-year sentence for aggravated assault with a
deadly weapon of a family or household member. He was convicted in the 294th Judicial
District Court of Van Zandt County (the District Court), Texas on December 20, 2016, and
sentenced on January 19, 2017. That same day, the District Court rendered an order to withdraw
funds from Gilmer’s inmate account in the amount of $16,495.90.
       On September 25, 2019, Gilmer received notice that the Texas Department of Criminal
Justice had received a withdrawal order for Gilmer’s inmate account. On October 19, Gilmer
filed, in the District Court, a motion to rescind the withdrawal order and requested that the
amount collected as of September 18, 2019, the date of the notice, be refunded. On January 29,
2020, the County Court at Law for Van Zandt County, Texas (the County Court at Law or the
trial court) denied Gilmer’s motion by written order. This appeal followed.




                                               1
                                      SUBJECT MATTER JURISDICTION
         In his first issue, Gilmer argues that the trial court lacked subject matter jurisdiction to
consider and deny the motion to rescind he filed in the district court, which originally rendered
the withdrawal order.
         Subject matter jurisdiction is essential to the authority of a court to decide a case. Bland
Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000); Tex. Ass’n of Bus. v. Tex. Air
Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Whether a court has subject matter jurisdiction is
a question of law, which we review de novo. City of Dallas v. Carbajal, 324 S.W.3d 537, 538
(Tex. 2010); see Juarez v. Tex. Ass’n of Sporting Officials El Paso Chapter, 172 S.W.3d 274,
278 (Tex. App.–El Paso 2005, no pet.). If we determine that the trial court lacked jurisdiction,
then we only have jurisdiction to set aside the trial court’s judgment and dismiss the cause. See
Juarez, 172 S.W.3d at 278.
         Here, Gilmer’s motion challenged the district court’s authority to collect costs pursuant to
Texas Government Code, Section 501.014, which authorizes inmate account withdrawals for
costs. See Harrell v. State, 286 S.W.3d 315, 318 (Tex. 2009); see also TEX. GOV’T CODE ANN.
§ 501.014 (West Supp. 2020). The procedure at issue is a civil, post judgment, collection action,
akin to a garnishment action. See id. at 319.
         A garnishment proceeding is ancillary to and a part of the principal action and must be
brought in the court of the principal action. See King & King v. Porter, 252 S.W. 1022, 1022
(Tex. 1923); In re Gen. Motors Acceptance Corp., No. 13-08-474-CV, 2008 WL 4822227, at *3
(Tex. App.–Corpus Christi Nov. 3, 2008, no pet.) (mem. op.). As a result, the principal court’s
jurisdiction extends to all issues raised in the enforcement of that judgment and controls the
appellate jurisdiction of such issues. See Gen. Motors Acceptance Corp., 2008 WL 4822227, at
*4.
         In the instant case, the district court’s withdrawal order is a post judgment order, which
Gilmer may challenge. 1 See Harrell, 286 S.W.3d at 319. However, similar to garnishment
proceedings, Gilmer was required to raise his challenge to the withdrawal order in the court that
rendered it. Cf. Gen. Motors Acceptance Corp., 2008 WL 4822227, at *4. Indeed, the decision
to rescind an order logically should be presented to the court which rendered the same because to

         1
            Gilmer may challenge this order to the extent such a challenge relates to the convicting court’s authority
to collect costs as opposed to its authority to assess costs. See Harrell v. State, 266 S.W.3d 31, 318 (Tex. 2009).




                                                          2
allow otherwise would enable litigants to make an “end-run” around the trial court which
rendered the order. Id.
         Here, Gilmer properly sought to file his motion with the district clerk to be presented to
the District Court for a ruling. Yet the order denying Gilmer’s motion appears to have been
issued by the County Court at Law. We recognize that the County Court at Law can have
concurrent civil jurisdiction with the District Court. See TEX. GOV’T CODE ANN. § 25.2362(b)
(West Supp. 2020). Further, we acknowledge that a county court at law judge may hear and
determine a matter pending in any district court in that county. See id. § 74.094 (West 2013).
Further still, we surmise that Van Zandt County may have local rules or administrative orders
which allow the County Court at Law to act on behalf of the District Court in certain
circumstances. But there is nothing in the record before us to support such a conclusion, and the
State has not filed a brief which potentially could have elucidated the issue. Ultimately, the
record reveals only that an order was rendered in the County Court at Law ruling on a motion
filed in the District Court to contest a post judgment withdrawal order which originated in that
court.
         The jurisdiction to rule on a challenge to this type of post judgment order lies with the
District Court which issued the order. Cf. Gen. Motors Acceptance Corp., 2008 WL 4822227, at
*4. Whether the County Court at Law judge was acting on his own behalf or sitting for the judge
of the District Court is unclear to us. Accordingly, since the order identifies the County Court at
Law as the issuing court, we must conclude the County Court at Law acted on its own behalf
rather than for the District Court. Therefore, we hold the trial court lacked subject matter
jurisdiction to rule on Gilmer’s motion. Id. Gilmer’s first issue is sustained. 2


                                               DISPOSITION
         Having sustained Gilmer’s first issue, we vacate the trial court’s order denying Gilmer’s
motion to rescind and remand the cause to the District Court for further consideration of the
issue consistent with this opinion.
                                                                       GREG NEELEY
                                                                          Justice
Opinion delivered June 30, 2021.

         2
          Because we conclude that the trial court lacked jurisdiction to consider Gilmer’s motion, we do not
consider Gilmer’s nine remaining issues. See TEX. R. APP. P. 47.1.


                                                     3
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2021


                                         NO. 12-20-00123-CV


                                      JOE MARLIN GILMER,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the County Court at Law
                      of Van Zandt County, Texas (Tr.Ct.No. CR-15-00226)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, because it is the opinion of this Court that the court below
was without subject matter jurisdiction, it is ORDERED, ADJUDGED, and DECREED by this
Court that the order denying Appellant JOE MARLIN GILMER’S motion to rescind
withdrawal order be vacated and the cause remanded to the 294th Judicial District Court of Van
Zandt County, Texas, for further proceedings in accordance with the opinion of this Court; and
that this decision be certified to the court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                      5